Exhibit 10.1

PREFERRED STOCK REPURCHASE AGREEMENT

This Preferred Stock Repurchase Agreement (this “Agreement”) is entered into as
of August 11, 2006, by and among US LEC Corp., a Delaware corporation (the
“Company”), the persons identified on the signature pages hereto as the “Bain
Seller” and the “THL Sellers”, solely to the extent provided in paragraph 21,
PAETEC Corp., a Delaware corporation (“PAETEC”), and, solely to the extent
provided in paragraph 21, each of Richard T. Aab (“Mr. Aab”), Melrich
Associates, L.P., a New York limited partnership (“Melrich”), and Tansukh V.
Ganatra (together with Mr. Aab and Melrich, the “Former Class B Stockholders”).
The Bain Seller and the THL Sellers are collectively referred to in this
Agreement as the “Sellers”.

On this date, the Company, PAETEC, WC Acquisition Holdings Corp., a Delaware
corporation and wholly-owned direct subsidiary of PAETEC (the “Holding
Company”), WC Acquisition Sub U Corp., a Delaware corporation and a wholly-owned
direct subsidiary of the Holding Company (“Merger Sub U”), and WC Acquisition
Sub P Corp., a Delaware corporation and a wholly-owned direct subsidiary of the
Holding Company (“Merger Sub P”), are entering into an Agreement and Plan of
Merger (the “Merger Agreement”) pursuant to which, and subject to the terms and
conditions thereof, Merger Sub U and Merger Sub P will merge, respectively, with
and into the Company and PAETEC, respectively, whereby each share of Class A
Common Stock of the Company (the “Company Common Stock”) will be converted into
the right to receive the US LEC Merger Consideration (as defined in
Section 2.1(a) of the Merger Agreement) and each share of Class A Common Stock
of PAETEC (the “PAETEC Common Stock”) will be converted into the right to
receive the PAETEC Merger Consideration (as defined in Section 2.1(d) of the
Merger Agreement) (such transactions are referred to herein individually as the
“Company Merger” and the “PAETEC Merger”, respectively, and collectively as the
“Mergers”), as a result of which the holders of Company Common Stock and PAETEC
Common Stock will together own all of the outstanding shares of Common Stock of
the Holding Company (and the Holding Company will, in turn, own all of the
outstanding shares of common stock of the surviving corporation in the Company
Merger and all of the outstanding shares of common stock of the surviving
corporation in the PAETEC Merger). As an integral part of the transactions
contemplated by the Merger Agreement and either immediately prior to or as of
the effective time of the Company Merger, all of the Company’s outstanding
shares of Series A Convertible Preferred Stock (together with any accrued but
unpaid dividends thereon, the “Preferred Stock”) held by the Sellers will be
repurchased for cash on the terms and conditions set forth in this Agreement.
Capitalized terms used herein without being defined have the same meanings that
they are given in the Company’s Certificate of Designation relating to the
Preferred Stock (the “Designation”).

1. Purchase and Sale of Preferred Stock. The Sellers and the Company agree that,
immediately prior to or as of the effective time of the Company Merger (such
timing to be determined by the Company), (a) the Sellers will sell, transfer,
and deliver to the Company, free and clear of any liens, claims or encumbrances
of any kind created by the Sellers (other than pursuant to the Preferred Stock
Agreements (as defined in paragraph 5)), all of the shares of Preferred Stock
issued to them which shall include the 200,000 shares issued on April 11, 2000

 

1



--------------------------------------------------------------------------------

(the “Original Shares”) and the total number of shares of Preferred Stock paid
or accrued as dividends in kind through the day (the “Closing Date”) on which
the effective time of the Company Merger occurs (the “Dividend Shares” and,
together with the Original Shares, the “Shares”) and (b) the Company will pay
$1,000 for each of the Original Shares and a price per share for each of the
Dividend Shares equal to the amount determined by dividing (i) the excess of
(A) the Liquidation Value for all Shares as of the Closing Date over
(B) $230,000,000 (representing the $200,000,000 to be paid for the Original
Shares and a $30,000,000 discount agreed to be the parties) by (ii) the number
of Dividend Shares outstanding on the Closing Date. The Sellers agree that, upon
the occurrence of such sale of the Shares, the Sellers shall have no further
rights relating to the Preferred Stock, including as to any accrued but unpaid
dividends. The number of Original Shares and Dividend Shares held as of July 11,
2006 by each Seller is set forth on Exhibit A to this Agreement.

2. Conditions; Closing. The Company’s obligation to purchase the Shares pursuant
to paragraph 1 is subject to (w) the representations and warranties of each of
the Sellers contained in paragraph 8 hereof being true and correct in all
material respects on and as of the Closing Date as if made on and as of such
date, (x) the compliance by each of the Sellers in all material respects with
all of the covenants and agreements set forth in this Agreement that are
required to be performed or complied with by each of the Sellers on or before
the Closing Date, (y) the receipt of an adequate surplus opinion, dated on or
about the Closing Date, addressed to the Company’s Board of Directors of an
independent appraisal firm reasonably acceptable to the Company (it being agreed
that Houlihan Lokey Howard & Zukin Financial Advisors, Inc. is reasonably
acceptable to the Company) and (z) the consummation of the Company Merger as of
or immediately following such purchase of the Shares pursuant to paragraph 1 (it
being understood that the Company’s and PAETEC’s obligations to cause the
consummation of the Company Merger is subject to the conditions set forth in the
Merger Agreement). The Sellers’ obligations to sell the Shares pursuant to
paragraph 1 are subject to (a) the representations and warranties of the Company
contained in paragraph 8 hereof being true and correct in all material respects
on and as of the Closing Date as if made on and as of such date, (b) the
compliance by the Company in all material respects with all of the covenants and
agreements set forth in this Agreement that are required to be performed or
complied with by the Company on or before the Closing Date, and the provision by
the Company to each Seller (or its attorney-in-fact) of such supporting
documents with respect to the repurchase of the Shares pursuant to this
Agreement as may be reasonably requested by the Sellers, (c) the receipt of an
adequate surplus opinion, dated on or about the Closing Date, addressed to the
Company’s Board of Directors of an independent appraisal firm reasonably
acceptable to the Sellers (it being agreed that Houlihan Lokey Howard & Zukin
Financial Advisors, Inc. is reasonably acceptable to the Sellers), (d) the
determination by the Board of Directors of the Company that the Company shall
have sufficient lawfully available funds to purchase the Shares in accordance
with this Agreement in compliance with the Delaware General Corporation Law, and
(e) the consummation of the Company Merger as of or immediately following such
sale of the Shares pursuant to paragraph 1 (it being understood that the
Company’s and PAETEC’s obligations to cause the consummation of the Company
Merger are subject to the conditions set forth in the Merger Agreement).

3. Closing Mechanics. In order to facilitate the closing of the purchase of the
Shares under paragraph 1, (a) the Sellers (i) agree to deposit with the Sellers’
counsel pending closing of

 

2



--------------------------------------------------------------------------------

the Company Merger and the sale of the Shares hereunder, not less than five
business days prior to the scheduled closing date as advised by the Company, the
stock certificates evidencing all Shares then outstanding and (ii) agree that
certificates, if any, evidencing any additional Dividend Shares that may be
issued during the term of this Agreement shall also be directly deposited with
the Sellers’ counsel pending such closing (it being understood that prior to the
date hereof, no such certificates have been issued), and (b) each THL Seller
(i) agrees that Thomas H. Lee Equity Fund IV, L.P. shall act, and is hereby
appointed, as the agent, proxy and attorney-in-fact for such THL Seller (the
“THL Agent”) for purposes of any actions to be taken (including any documents
delivered) by or on behalf of such THL Seller in connection with the
transactions contemplated by this Agreement or any amendment to, waiver of or
extension of this Agreement and (ii) agrees that all amounts payable to the THL
Sellers hereunder shall be aggregated and satisfied by a single payment of such
aggregate amount to be made to an account to be designated by the THL Agent to
the Company before the closing of the Company Merger and the sale of the Shares
hereunder. The parties agree that in the event any certificates evidencing the
Shares of a Seller shall have been lost, stolen or destroyed, such Seller’s
obligations under clause (a) of the foregoing sentence shall be satisfied upon
the making by such Seller of an affidavit of that fact; provided, however, that
the Company may, in its discretion, require such Seller to deliver an agreement
of indemnification in a form reasonably satisfactory to the Company against any
claim that may be made against the Company in respect of the certificates
alleged to have been lost, stolen or destroyed. The parties agree that, if this
Agreement is terminated without a purchase of the Shares having occurred, any
certificates for the Shares previously deposited with the Sellers’ counsel shall
be returned promptly (and in any event within two business days) to the Bain
Seller and THL Agent, respectively.

4. Cooperation by Sellers. Unless and until this Agreement shall be terminated,
the Sellers agree that, solely in their capacity as stockholders of the Company
and not in their capacity as directors (as applicable), (a) the Sellers shall be
deemed to have timely provided and not revoked as of the date of this Agreement
or as of the consummation of the sale of the Shares hereunder, as required or
necessary, any and all approvals, consents or waivers of, to or under, any terms
of the Preferred Stock Agreements (and only such agreements), including but not
limited to, in respect of Sections 6(e) and 10 of the Designation and
Section 3.2(f) of the Corporate Governance Agreement, solely as are required or
necessary for the Company to consummate the Company Merger, the other
transactions contemplated in the Merger Agreement and the purchase of the Shares
under paragraph 1 (in each case including any related financing) and to enter
into this Agreement, the Merger Agreement and agreements specifically
contemplated by the Merger Agreement without causing a breach of or default
under any Preferred Stock Agreement; provided, that such approval, consent and
waiver is contingent upon the consummation of the transactions contemplated by
this Agreement, (b) provided that, at the time of such stockholders’ meeting, no
condition specified in paragraph 2 could not reasonably be expected to be
satisfied in full on or prior to the Outside Date (as defined in the Merger
Agreement), at any stockholders’ meeting of the Company at which any approval or
consent of matters in connection with the Company Merger shall be sought, the
Sellers shall cause the Shares and any other voting securities of the Company,
whether issued before or after the date of this Agreement, that the Sellers
purchase or with respect to which the Sellers otherwise acquire record or
beneficial ownership after the date of this Agreement (such Shares and such
other voting securities of the Company, the “Voting Shares”) to be counted as
present thereat for the

 

3



--------------------------------------------------------------------------------

purpose of establishing a quorum and voted in person or by proxy in favor of
each of the Merger Agreement, the Company Charter Amendment and the New Equity
Plan (as each of the foregoing terms is defined in the Merger Agreement) and any
other transactions specifically contemplated by the Merger Agreement, (c) the
Sellers shall not request any “demand registrations” under the Registration
Rights Agreement, dated as of April 11, 2000, by and among the Company and the
“Investors” identified therein, (d) the Sellers shall not take or permit their
representatives to take actions inconsistent with their obligations under this
Agreement and (e) the Sellers agree that each of Arunas A. Chesonis and Keith M.
Wilson, in his capacity as an officer of PAETEC, shall act, and is hereby
appointed, as the agent, proxy and attorney-in-fact for each such Seller, with
full power of substitution and resubstitution, solely to cause the Voting Shares
to be counted as present and to vote the Voting Shares prior to the termination
of this Agreement in accordance with paragraph 4(b). With respect to the proxy
and power of attorney granted by the THL Sellers under paragraph 3(b) and the
proxy and power of attorney granted by the Sellers under paragraph 4(e),
(w) such Sellers shall take such further action or execute such other
instruments as may be reasonably necessary to effectuate the intent of such
proxy, (x) such proxy and power of attorney shall be irrevocable during the term
of this Agreement, shall be deemed to be coupled with an interest sufficient in
law to support an irrevocable proxy and shall revoke any and all prior proxies
granted by such Sellers inconsistent with such proxy, (y) such power of attorney
is a durable power of attorney and shall survive the dissolution or bankruptcy
of such Seller, and (z) such proxy and power of attorney shall terminate upon
the termination of this Agreement. Notwithstanding anything herein to the
contrary, without the prior written consent of each Seller or the THL Agent, as
applicable, neither PAETEC nor the Company shall waive the condition set forth
in Section 6.1(h) of the Merger Agreement requiring the repurchase of the Shares
contemplated by this Agreement.

5. Termination of Existing Agreements. Effective upon the closing of the
purchase of the Shares hereunder, all agreements among the Company and the
Sellers or among the Company, the Sellers and the Former Class B Stockholders,
in each case entered into as of April 11, 2000, and in each case, as amended and
in effect as of the date hereof (collectively, the “Preferred Stock
Agreements”), shall terminate and become null and void.

6. Conduct of Sellers Pending Closing. Unless and until this Agreement shall be
terminated and except for the sale of the Shares hereunder, consents and
approvals required by paragraph 4, the voting agreement and proxy appointment
under paragraph 4 and all other agreements and obligations of the Sellers
hereunder, unless authorized in advance by the Company’s Board of Directors, by
the affirmative vote of at least a majority of its members not affiliated with
the Sellers, and by PAETEC’s Board of Directors, the Sellers, solely in their
capacity as stockholders of the Company and not in their capacity as directors
(as applicable), agree (a) not to sell or otherwise transfer any of their Voting
Shares or any economic, voting or other direct or indirect interest therein,
(b) not to exercise any conversion or redemption rights they have pursuant to
the terms of the Designation, (c) not to grant a proxy or enter into any voting
agreement concerning any of the Voting Shares, and (d) at any meeting of the
stockholders of the Company, to vote (or cause to be voted) the Voting Shares
against (x) any merger agreement or merger, consolidation, combination, sale of
substantial assets, reorganization or recapitalization of or by the Company or
any of its subsidiaries (except in connection with the Mergers), or (y) any
amendment of the Company’s certificate of

 

4



--------------------------------------------------------------------------------

incorporation or bylaws or other proposal or transaction involving the Company
or any of its subsidiaries (except in connection with the Mergers), for the
purpose of impeding, frustrating, preventing or nullifying the Merger Agreement,
the Mergers or any of the other transactions contemplated by the Merger
Agreement. Each Seller agrees that on the Closing Date such Seller (as
applicable) shall cause its designees to the Company’s Board of Directors to
resign.

7. Nature of Obligations. The obligations of each of the Sellers hereunder shall
be several and not joint with any other party and be limited to the Voting
Shares owned (beneficially or of record) by such Seller.

8. Representations and Warranties. Each of the Sellers hereby represents and
warrants to the Company that: (a) such Seller has the power and authority to
enter into and deliver this Agreement and perform its obligations under this
Agreement and, with respect to Sellers that are not natural persons, such
Seller’s execution and delivery of this Agreement and performance of its
obligations hereunder have been duly and validly authorized by any necessary
corporate or similar proceedings on the part of such Seller, (b) this Agreement
is binding on such Seller and enforceable in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights generally or by general equitable
principles relating to enforceability, (c) the execution and delivery of this
Agreement and the performance by such Seller of its obligations hereunder do not
require the authorization, consent, approval, license, exemption or other action
by, or filing with, any third party or governmental authority, do not violate
applicable law or conflict with or result in a breach of any of such Seller’s
organizational documents (as applicable) or contractual obligations, (d) such
Seller owns the Shares that are identified as to such Seller on Exhibit A to
this Agreement and that such Shares are free and clear of any liens, claims or
encumbrances of any kind apart from such Seller’s obligations under this
Agreement and the Preferred Stock Agreements, and (e) other than the shares that
are identified as to such Seller on Exhibit A to this Agreement, such Seller
does not own (beneficially or of record) any voting securities of the Company.
The Company hereby represents and warrants to the Sellers that (x) the Company
has the power and authority to enter into this Agreement and perform its
obligations under this Agreement and the Company’s execution and delivery of
this Agreement and performance of its obligations hereunder have been duly and
validly authorized by all necessary corporate proceedings on the part of the
Company, except for the determination by the Board of Directors of the Company
that the Company shall have sufficient lawfully available funds to purchase the
Shares in accordance with this Agreement in compliance with the Delaware General
Corporation Law, (y) this Agreement is binding and enforceable in accordance
with its terms on the Company, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
generally or by general equitable principles relating to enforceability, and
(z) the execution and delivery of this Agreement and the performance by the
Company of its obligations hereunder do not require the authorization, consent,
approval, license, exemption or other action by, or filing with, any third party
or governmental authority, do not violate applicable law or conflict with or
result in a breach of any of the Company’s organizational documents or
contractual obligations.

 

5



--------------------------------------------------------------------------------

9. Termination of Agreement. This Agreement shall remain in full force and
effect until, and the provisions of paragraphs 1 through 6 (inclusive) and
paragraph 8 shall terminate (with respect to each party to each such provision)
upon, the earliest to occur of any of the following: (i) the Merger Agreement is
amended or modified or provisions waived, without the prior written consent of
the Sellers or their attorney-in-fact, in a manner that is materially adverse to
the Sellers, it being understood that (x) any waiver or failure of the condition
to consummate the purchase of the Shares, or any amendment or modification that
materially impedes, materially frustrates, prevents or nullifies the purchase of
the Shares, shall be a non-exclusive example of an event that is materially
adverse to the Seller and (y) any change in the nature or amount of the
consideration payable in the Mergers shall be deemed not to be materially
adverse to the Sellers, (ii) the Merger Agreement, as it may be amended or
modified from time to time, is terminated in accordance with its terms,
(iii) the consummation of the Mergers and the sale and purchase of the Shares
hereunder, (iv) the written agreement to terminate such provisions executed by
each of the Company, the Sellers, and PAETEC in respect of the applicable PAETEC
Provisions (as defined in paragraph 21) and (v) the Outside Date (as defined in
the Merger Agreement in effect on the date hereof).

10. Notice. All notices, requests, claims, demands and other communications
(“Notices”) under this Agreement shall be in writing and sent by certified or
registered mail, return receipt requested, a recognized overnight courier
service, telecopier or personal delivery, as follows: (a) if to the Company or
to any Former Class B Stockholder, to: (a) US LEC Corp., Morrocroft III, 6801
Morrison Boulevard, Charlotte, North Carolina 28211, Attention: Chief Financial
Officer, Telecopier: (704) 319-1200, with a required copy to: Skadden, Arps,
Slate, Meagher & Flom LLP, Four Times Square, New York 10036, Attention: Nancy
Lieberman, Telecopier: (917) 777-2050, (b) if to the Bain Seller, in care of:
Bain Capital, Inc., Two Copley Place, Boston, Massachusetts 02116, Attention:
Michael A. Krupka, Telecopier: (617) 572-3274, with a required copy to: Ropes &
Gray LLP, One International Place, Boston, Massachusetts 02110-2624, Attention:
Julie H. Jones and Philip J. Smith, Telecopier: (617) 951-7050, (c) if to the
THL Sellers, in care of: Thomas H. Lee Partners, L.P. 100 Federal Street, 35th
Floor, Boston, Massachusetts 02110, Attention: Anthony J. DiNovi, Telecopier:
(617) 227-3514, with a required copy to: Ropes & Gray, One International Place,
Boston, Massachusetts 02110-2624, Attention: Julie H. Jones and Philip J. Smith,
Telecopier: (617) 951-7050, and (d) if to PAETEC, to: PAETEC Corp., One PAETEC
Plaza, 600 Willowbrook Office Park, Fairport, New York 14450, Attention: Chief
Financial Officer, Telecopier: (585) 340-2563, with a required copy to: Hogan &
Hartson L.L.P., 8300 Greensboro Drive, Suite 1100, McLean, Virginia 22102,
Attention: Richard Parrino, Telecopier: (703) 610-6200. All Notices shall be
deemed to have been duly given: when delivered by hand, if personally delivered;
when delivered by courier, if delivered by commercial overnight courier service;
five business days after being deposited in the mail, postage prepaid, if
mailed; and when receipt is acknowledged, if telecopied. A party may change its
address for purposes of this Agreement by Notice in accordance with this
paragraph 10.

11. Entire Agreement. This Agreement supersedes all prior agreements between the
parties with respect to its subject matter and constitutes a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter.

 

6



--------------------------------------------------------------------------------

12. No Other Rights. Nothing in this Agreement shall be considered to give any
person other than the parties any legal or equitable right, claim or remedy
under or in respect of this Agreement or any provision of this Agreement. This
Agreement and all of its provisions are for the sole and exclusive benefit of
the parties and their respective successors and permitted assigns.

13. Equitable Relief. Each of the parties acknowledges that a breach by it of
any provision contained in this Agreement will cause the other parties to
sustain damage for which they would not have an adequate remedy at law for money
damages, and therefore each of the parties agrees that in the event of any such
breach, the aggrieved party shall be entitled to the remedy of specific
performance of such agreement and injunctive and other equitable relief in
addition to any other remedy to which it may be entitled, at law or in equity.

14. Severability. If any provision of this Agreement is held invalid or
unenforceable by a court of competent jurisdiction, the other provisions of this
Agreement shall remain in full force and effect. Any provision of this Agreement
which is held invalid or unenforceable only in part shall remain in full force
and effect to the extent not held invalid or unenforceable.

15. Headings. All references in this Agreement to “paragraph” or “paragraphs”
refer to the corresponding numbered paragraph or paragraphs of this Agreement.
All words used in this Agreement shall be construed to be of the appropriate
gender or number as the context requires. Unless otherwise expressly provided,
the word “including” does not limit the preceding words or terms.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be considered an original copy of this Agreement and all of
which, when taken together, shall be considered to constitute one and the same
agreement.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to that state’s
conflicts of laws principles.

18. Amendments; Waivers. Any amendment or modification of or to: (a) any General
Provision (as defined in paragraph 21), and any consent to any departure of any
party to this Agreement from the terms of any provision of the General
Provisions, shall be effective only if it is made or given in writing and signed
by each party to this Agreement or its attorney-in-fact; (b) any PAETEC-Specific
Provision (as defined in paragraph 21), and any consent to any departure of any
party to any PAETEC-Specific Provision from the terms of any PAETEC-Specific
Provision, shall be effective only if it is made or given in writing and signed
by each party to such PAETEC-Specific Provision or its attorney-in-fact; (c) any
Class B-Specific Provision (as defined in paragraph 21), and any consent to any
departure of any party to any Class B-Specific Provision from the terms of any
Class B-Specific Provision, shall be effective only if it is made or given in
writing and signed by each party to such Class B-Specific Provision or its
attorney-in-fact; and (d) any Other Provision (as defined in paragraph 21), and
any consent to any departure of any party to any Other Provision from the terms
of any Other Provision, shall be effective only if it is made or given in
writing and signed by each party to such Other Provision

 

7



--------------------------------------------------------------------------------

or its attorney-in-fact. Notwithstanding the foregoing provisions of this
paragraph 18, any failure of any of the parties to comply with any obligation,
covenant, agreement or condition herein may be waived by any party entitled to
the benefits thereof only by a written instrument signed by such party granting
such waiver, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, agreement or condition shall not operate as a waiver
of, or estoppel with respect to, any subsequent or other failure. The failure of
any party to assert any of its rights under this Agreement or otherwise shall
not constitute a waiver of those rights.

19. Successors and Assigns. This Agreement shall apply to, be binding in all
respects upon and inure to the benefit of the parties and their respective
successors and permitted assigns. No party may assign any of its rights under
this Agreement without the prior written consent of each of the Company, the
Sellers and PAETEC.

20. Expenses. The Company agrees to pay the Sellers their reasonable
out-of-pocket fees and expenses incurred in connection with the transactions
contemplated by this Agreement, including those of Ropes & Gray LLP in an amount
no greater than $100,000, payable within 10 days after presentation to the
Company of reasonable documentation for such fees, expenses and costs.

21. Certain Provisions. Notwithstanding any provision of this Agreement to the
contrary: (a) PAETEC shall be a party to this Agreement solely in respect of,
and solely for the purposes of, the terms and conditions of this Agreement set
forth in the General Provisions and paragraphs 4, 6, 7 and 9 (such terms and
conditions, the “PAETEC-Specific Provisions” and, together with the General
Provisions, the “PAETEC Provisions”), and PAETEC shall not be a party to this
Agreement in respect of, or for purposes of, any of the terms and conditions of
this Agreement that are not PAETEC Provisions; and (b) each Former Class B
Stockholder shall be a party to this Agreement solely in respect of, and solely
for the purposes of, the terms and conditions of this Agreement set forth in the
General Provisions and paragraph 5 (such terms and conditions, the “Class
B-Specific Provisions” and, together with the General Provisions, the “Class B
Provisions”), and no Former Class B Stockholder shall be a party to this
Agreement in respect of, or for purposes of, any of the terms and conditions of
this Agreement that are not Class B Provisions, except that each Former Class B
Stockholder’s rights and obligations under paragraph 5 may be terminated in
accordance with paragraph 9. For the avoidance of doubt, the Company and the
Sellers are parties to all provisions of this Agreement. For purposes of this
Agreement: (x) “General Provisions” means the terms and conditions of this
Agreement set forth in paragraphs 10 through 19 (inclusive) and this paragraph
21; and (y) “Other Provisions” means the terms and conditions of this Agreement,
except for those set forth in the General Provisions, the PAETEC-Specific
Provisions and the Class B-Specific Provisions.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

US LEC CORP. By:  

/s/ Richard T. Aab

Name:   Richard T. Aab Title:   Chairman of the Board PAETEC CORP. (as a party
to this Agreement solely to the extent provided in paragraph 21) By:  

/s/ Arunas A. Chesonis

Name:   Arunas A. Chesonis Title:   President, Chief Executive Officer and
Chairman



--------------------------------------------------------------------------------

THE “BAIN SELLER”: BAIN CAPITAL CLEC INVESTORS, L.L.C. By:   Bain Capital Fund
VI, L.P.,   its Administrative Member By:   Bain Capital Partners VI, L.P.,  
its General Partner By:   Bain Capital Investors VI, Inc.,   its general partner
By:  

/s/ Michael A. Krupka

Name:   Michael A. Krupka Title:   Managing Director THE “THL SELLERS”: THOMAS
H. LEE EQUITY FUND IV, L.P. By:   THL Equity Advisors IV, LLC,   its general
partner By:  

/s/ Anthony J. DiNovi

Name:   Anthony J. DiNovi Title:   Managing Director THOMAS H. LEE FOREIGN FUND
IV-B, L.P. By:   THL Equity Advisors IV, LLC,   its general partner By:  

/s/ Anthony J. DiNovi

Name:   Anthony J. DiNovi Title:   Managing Director THOMAS H. LEE FOREIGN FUND
IV, L.P. By:   THL Equity Advisors IV, LLC,   its general partner By:  

/s/ Scott M. Sperling

Name:   Scott M. Sperling Title:   Managing Director



--------------------------------------------------------------------------------

PUTNAM INVESTMENT HOLDINGS LLC By:   Putnam Investments, LLC, Its:   Managing
Member By:  

/s/ Woody Bradford

Name:   Woody Bradford Title:   Managing Director 1997 THOMAS H. LEE NOMINEE
TRUST By:  

/s/ Paul D. Allen

Name:   Paul D. Allen Title:   Vice President THOMAS H. LEE CHARITABLE
INVESTMENT L.P. By:  

/s/ Thomas H. Lee

Name:   Thomas H. Lee Title:   President

/s/ David V. Harkins

DAVID V. HARKINS THE HARKINS 1995 GIFT TRUST By:  

/s/ Sheryll J. Harkins

Name:   Sheryll J. Harkins   Trustee

/s/ Scott A. Schoen

SCOTT A. SCHOEN

/s/ C. Hunter Boll

C. HUNTER BOLL

/s/ Scott M. Sperling

SCOTT M. SPERLING

/s/ Anthony J. Dinovi

ANTHONY J. DINOVI



--------------------------------------------------------------------------------

/s/ Thomas M. Hagerty

THOMAS M. HAGERTY

/s/ Warren C. Smith, Jr.

WARREN C. SMITH, JR.

/s/ Seth W. Lawry

SETH W. LAWRY

/s/ Kent R. Weldon

KENT R. WELDON

/s/ Terrence M. Mullen

TERRENCE M. MULLEN

/s/ Todd M. Abbrecht

TODD M. ABBRECHT

/s/ Charles A. Brizius

CHARLES A. BRIZIUS

/s/ Scott Jaeckel

SCOTT JAECKEL

/s/ Soren Oberg

SOREN OBERG

/s/ Thomas R. Shepherd

THOMAS R. SHEPHERD

/s/ Wendy L. Masler

WENDY L. MASLER

/s/ Andrew D. Flaster

ANDREW D. FLASTER ROBERT SCHIFF LEE 1988 IRREVOCABLE TRUST By:  

/s/ Charles W. Robins

Name:   Charles W. Robins Title:   Trustee

 

/s/ Stephen Zachary Lee

 

STEPHEN ZACHARY LEE



--------------------------------------------------------------------------------

/s/ Charles W. Robins

CHARLES W. ROBINS AS CUSTODIAN FOR JESSE LEE

/s/ Charles W. Robins

CHARLES W. ROBINS AS CUSTODIAN FOR NATHAN LEE

/s/ Charles W. Robins

CHARLES W. ROBINS

/s/ James Westra

JAMES WESTRA THL-CCI INVESTORS LIMITED PARTNERSHIP By:   THL Investment
Management Corp.,   its general partner By:  

/s/ Thomas H. Lee

Name:   Thomas H. Lee Title:  

/s/ Adam A. Abramson

ADAM A. ABRAMSON

/s/ Joanne M. Ramos

JOANNE M. RAMOS

/s/ P. Holden Spaht

P. HOLDEN SPAHT

/s/ Nancy M. Graham

NANCY M. GRAHAM

/s/ Gregory A. Ciongoli

GREGORY A. CIONGOLI

/s/ WM. Matthew Kelly

WM. MATTHEW KELLY

/s/ Kevin F. Sullivan

KEVIN F. SULLIVAN

/s/ Diane M. Barriere

DIANE M. BARRIERE

/s/ Kim H. Oakley

KIM H. OAKLEY



--------------------------------------------------------------------------------

/s/ Richard T. Aab

Richard T. Aab (as a party to this Agreement solely to the extent provided in
paragraph 21) MELRICH ASSOCIATES, L.P.

(as a party to this Agreement solely to the extent

provided in paragraph 21)

By:  

/s/ Richard T. Aab

Name:   Richard T. Aab Title:   General Partner

/s/ Tansukh V. Ganatra

Tansukh V. Ganatra

(as a party to this Agreement solely to the extent

provided in paragraph 21)



--------------------------------------------------------------------------------

Exhibit A

 

Sellers

   Number of
Original
Shares    Number of
Dividend Shares    Sum of Original
Shares and
Dividend Shares

Bain Capital CLEC Investors, L.L.C.

   100,000    45,094.5355    145,094.5355

Thomas H. Lee Equity Fund IV, L.P.

   83,533    37,668.8181    121,201.8181

Thomas H. Lee Foreign Fund IV-B, L.P.

   8,113    3,658.5197    11,771.5197

Thomas H. Lee Foreign Fund IV, L.P.

   2,859    1,289.2528    4,148.2528

Putnam Investment Holdings, LLC

   1,374    619.5991    1,993.5991

1997 Thomas H. Lee Nominee Trust

   1,104    497.8436    1,601.8436

Thomas H. Lee Charitable Investment Limited Partnership

   543    244.8633    787.8633

David V. Harkins

   294    132.5779    426.5779

Scott A. Schoen

   245    110.4817    355.4817

C. Hunter Boll

   245    110.4817    355.4817

Scott M. Sperling

   245    110.4817    355.4817

Anthony J. DiNovi

   245    110.4817    355.4817

Thomas M. Hagerty

   245    110.4817    355.4817

Warren C. Smith, Jr.

   245    110.4817    355.4817

Seth W. Lawry

   102    45.9964    147.9964

Kent R. Weldon

   68    30.6642    98.6642

Terrence M. Mullen

   54    24.3509    78.3509

Todd M. Abbrecht

   54    24.3509    78.3509

Robert Schiff Lee 1988 Irrevocable Trust

   50    22.5473    72.5473

Stephen Zachary Lee

   50    22.5473    72.5473

Charles A. Brizius

   41    18.4884    59.4884

The Harkins 1995 Gift Trust

   33    14.8813    47.8813

Thomas R. Shepherd

   29    13.0772    42.0772

Charles W. Robins as Custodian for the Jesse Lee 2000 Trust

   25    11.2736    36.2736

Charles W. Robins as Custodian for the Nathan Lee 2000 Trust.

   25    11.2736    36.2736

Charles W. Robins

   20    9.0191    29.0191

James Westra

   20    9.0191    29.0191

Wendy L. Masler

   20    9.0191    29.0191

Andrew D. Flaster

   17    7.6660    24.6660

Scott L. Jaeckel

   15    6.7641    21.7641

Soren L. Oberg

   15    6.7641    21.7641

Adam A. Abramson

   12    5.4111    17.4111

Joanne M. Ramos

   12    5.4111    17.4111

P. Holden Spaht

   7    3.1564    10.1564

Nancy M. Graham

   12    5.4111    17.4111

Gregory A. Ciongoli

   12    5.4111    17.4111

Wm. Matthew Kelly

   12    5.4111    17.4111

Kevin F. Sullivan

   2    0.9017    2.9017

Diane M. Barriere

   2    0.9017    2.9017

Kim H. Oakley

   1    0.4509    1.4509               

Total

   200,000.00    90,189.0690    290,189.0690               